SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

335
KA 12-01520
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

STEPHEN M. WAPNIEWSKI, DEFENDANT-APPELLANT.


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (GREGORY A. KILBURN OF
COUNSEL), FOR DEFENDANT-APPELLANT.


     Appeal from a judgment of the Wyoming County Court (Michael F.
Griffith, J.), rendered July 24, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal sale of a
controlled substance in the third degree and welfare fraud in the
fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, welfare fraud in the fifth
degree (Penal Law § 158.05). Defendant’s valid waiver of the right to
appeal encompasses his contention that County Court erred in directing
him to pay a specified amount of restitution without conducting a
hearing “inasmuch as that amount was an explicit part of defendant’s
agreed-upon plea bargain” (People v Taylor, 70 AD3d 1121, 1122, lv
denied 14 NY3d 845; see People v Thomas, 77 AD3d 1325, 1326, lv denied
16 NY3d 800).




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court